 

 

FILED
October 30, 2019

 

 

 

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
. CALIFORNIA )
EASTERN DISTRICT OF CALIFORNIA ——— ore

UNITED STATES OF AMERICA, )

) Case No. 2:19-mj-00179-DB
Plaintiff, )
v. )

) ORDER FOR RELEASE OF

MALIA L. ADAMS, ) PERSON IN CUSTODY

Defendant. )
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, MALIA L. ADAMS, Case No.
2:19-mj-00179-DB from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:

_X__ Release on Personal Recognizance

Bail Posted in the Sum of: $
Co-Signed Unsecured Appearance Bond

_xX ~Conditions as stated on the record.

_X (Other) The Defendant is ordered to appear in the District of Columbia no
later than 11/6/2019 at 2:00 p.m.

X_ (Other) The Defendant is ordered to appear in the District of Nevada before Magistrate

 

udge Nancy J. Koppe on 11/12/2019 at 2:30 p.m.

 

This release order is not effective until the date defendant has signed and understands the attached
“Notice to Defendant Being Released”’.

Issued at Sacramento, CA_ on _10/30/2019 = at__2:20 p.m.

 

 
 

-
BY LL

Edmund F, Brennan ~~“ ~ oo
United States Magistrate Judge
